Citation Nr: 1602762	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1993, which included service in Southwest Asia from January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that additional evidence has been received since the February 2012 Supplemental Statement of the Case (SSOC).  In December 2015, the Veteran waived initial consideration of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied the Veteran's claim for service connection for memory loss.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the February 1999 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for memory loss.  

3.  The Veteran's memory loss has been attributed to chronic fatigue syndrome.

4.  In a February 1999 rating decision, the RO granted service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied a claim for service connection for memory loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the February 1999 rating decision is new and material, and the claim for service connection for memory loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for memory loss, to include as a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

To the extent that the Board is reopening the Veteran's claim for service connection for memory loss, a discussion of VA's duties to notify and assist is not required for this aspect of the claim.  Regarding the underlying merits of the claim, the Board finds that the duty to notify was satisfied in this case by a February 2008 letter.  The letter notified the Veteran of what information and evidence is needed to substantiate a claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letter further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Furthermore, the notice was provided prior to the initial adjudication of the claim in May 2008.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the claim.

The Veteran was also provided VA examinations in November 2010 and February 2011 in connection with his claim.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinions are adequate to decide the issue because they were based upon consideration of the Veteran's pertinent medical history, assertions, and relevant findings, and the examiners provided opinions with adequate supporting rationale.  Thus, there is adequate medical evidence of record to make a determination on this issue.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2015.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed. If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


A.  Claim to Reopen - Memory Loss

The RO previously denied the Veteran's claim for service connection for memory loss in April 1996, February 1997, and February 1999 rating decisions.  Most recently, in the February 1999 rating decision, the RO denied service connection because there was no objective evidence of memory loss.  The Veteran was provided notice of this decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the February 1999 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

At the time of the February 1999 rating decision, the evidence included the Veteran's service treatment records, VA outpatient treatment records dated from March 1995 to February 1996, and VA examinations dated in November 1995 and November 1997.  VA treatment records indicated that the Veteran complained of chronic fatigue, memory loss, and headaches.  A September 1995 neuropsychological evaluation showed that the Veteran's memory and cognitive functioning were completely intact and within normal limits.  There was no evidence of any absolute or relative cognitive dysfunction.  A November 1997 VA examination for mental disorders showed no memory impairment.  

The evidence received since the February 1999 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  Specifically, new evidence reflects that the Veteran has memory impairment.  A February 2015 private medical record indicates that the Veteran had a relative weakness of information processing speed and impaired sustained attention with otherwise intact cognitive function.  Lay statements from family, friends, and coworkers also attest to the fact that the Veteran has memory problems.  This new evidence indicates that the Veteran has a current disability, which relates to a previously unestablished fact.  Moreover, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for memory loss.  


B.  Service Connection - Memory Loss 

In this case, the Veteran has asserted that he has memory loss as a result of his service in the Persian Gulf.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to memory loss.  In March 1994, he denied having loss of memory or amnesia, and a medical examination report indicates that his neurological system and psychiatric evaluations were normal.  

A February 1995 VA treatment record indicates that the Veteran complained that he felt tired and sleepy all the time, that his brain felt like it was rattling when he shook his head, and that he had headaches.   In March 1995, he complained of a one-year history of headaches and fatigue.  In August 1995, after complaining of short-term memory loss, he was referred for a neuropsychological evaluation.  A September 1995 report reflects that the Veteran's memory and cognitive functioning was completely intact and within normal limits.  A September 1995 magnetic resonance imaging (MRI) of the brain was normal. 

The report of a November 1995 VA Gulf War examination report indicates that the Veteran was diagnosed with "Persian Gulf War syndrome with headaches, fatigue and loss of memory."

The report of a November 1997 VA general medical examination reflects that the Veteran complained of fatigue and recurrent headaches.  The diagnosis was chronic fatigue syndrome. 

The report of a November 1997 VA examination for mental disorders indicates that the Veteran complained of having a lack of energy, headaches, and memory problems.  On objective evaluation, he did not exhibit any impairment relating to memory or concentration.  No definitive diagnosis was made regarding his persistent complaints of memory difficulty.  

In a February 1999 rating decision, the RO granted service connection for chronic fatigue and assigned a 10 percent rating.  The Veteran was evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6345.  Under Diagnostic Code 6354, chronic fatigue syndrome is evaluated based on the frequency and severity of cognitive impairments, such as inability to concentrate, forgetfulness, and confusion.  The RO assigned a 10 percent evaluation based on the Veteran's subjective complaints of chronic fatigue, memory loss, and headaches.  The RO denied service connection for memory loss, finding that there was no objective evidence of impairment.  

The report of a May 2001 VA examination for chronic fatigue syndrome reflects that the Veteran complained of headaches, unrefreshed sleep, and short-term memory loss.  The diagnosis was chronic fatigue due to unknown etiology.

The report of a May 2008 VA examination for chronic fatigue syndrome indicates that the Veteran complained of impaired sleep and forgetfulness.  The examiner diagnosed chronic fatigue syndrome and noted that the Veteran's symptoms included some insomnia and forgetfulness. 

A November 2010 VA Gulf War examination report shows that the Veteran complained that his memory had gotten worse and that he continued to experience fatigue.  The examiner noted that his symptoms included memory loss, but indicated that it was beyond his/her scope to diagnose memory loss and that the Veteran was awaiting a psychiatric examination. 

The report of a February 2011 VA examination for mental disorders indicates that the Veteran's remote and recent memory was normal.  The examiner indicated that no mental condition or deficits were noted on examination.

A February 2015 private medical record from indicates that the Veteran had been diagnosed with chronic fatigue syndrome and complained of worsening fatigue and increased difficulty performing his work as a fiber optic technician.  He complained of forgetting tasks at work, difficulty finding his car in parking lots, and problems recalling conversations.  Neuropsychological testing revealed relative weakness of information processing speed and impaired sustained attention with otherwise intact cognitive function.  The clinician indicated that the etiology was likely multifactorial.  

In a May 2015 nexus statement, Dr. L.M. (initials used to protect privacy) opined that the Veteran's memory loss was "as least as likely as not caused by or a result of" service.  She based her opinion on the February 2015 neuropsychological evaluation.

The report of an August 2015 VA examination for chronic fatigue syndrome reflects that the symptoms attributable to the Veteran's chronic fatigue syndrome included generalized muscle aches or weakness, headaches, poor attention, and forgetfulness.  It was noted that his symptoms were nearly constant, and the VA examiner opined that his symptoms restricted routine daily activities to less than 50 percent of the pre-illness level.   

In a September 2015 rating decision, the RO increased the disability rating for the Veteran's chronic fatigue syndrome to 60 percent, effective February 9, 2015.  

In written statements, various individuals have indicated that the Veteran experiences increasing memory problems and that he has difficulty remembering important dates, appointments, directions, names of his children, contents of conversations, and tasks he did the previous day.  

During the May 2015 Board hearing, the Veteran testified that he began having chronic fatigue, headaches, and memory problems shortly after service and that several doctors told him that his symptoms were related to Gulf War syndrome.  See Bd. Hrg. Tr. at 3-4.  

In this case, the Board finds that the Veteran's memory loss has been attributed to chronic fatigue syndrome.  Service connection for chronic fatigue syndrome was granted by the RO in a February 1999 rating decision and is currently evaluated as 60 percent disabling.  The criteria for evaluating chronic fatigue syndrome specifically contemplate cognitive impairment such as an inability to concentrate and forgetfulness.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  To separately compensate the Veteran for his memory loss would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  For these reasons, the Board finds that service connection for memory loss is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for memory loss is reopened.

Service connection for memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


